NO. 07-05-0289-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



AUGUST 25, 2005



______________________________



JERRY LEE SMITH, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 364
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2004-406,817; HONORABLE BRADLEY S. UNDERWOOD, JUDGE

_______________________________





Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

ON ABATEMENT AND REMAND

Appellant Jerry Lee Smith, acting pro se, perfected appeal from his conviction of possession of a controlled substance. In response to notice from this court that no docketing statement had been filed, appellant has advised the court he desires to prosecute the appeal but remains unrepresented by counsel on appeal.  He asserts he is unable to retain counsel, requests appointment of counsel and an extension of time to file the docketing statement.  The record has not been filed, and is not due until September 19, 2005.  In the interest of judicial efficiency we abate this appeal and remand the cause to the trial court to conduct a hearing and determine whether appellant is indigent and entitled to appointment of counsel.  

Should the trial court determine that appellant is indigent, then the trial court shall take such measures as may be necessary to assure appellant effective assistance of counsel, including the appointment of counsel.  If counsel is appointed, the name, address, telephone number, and state bar number of said counsel shall be included in the order appointing counsel.  Finally, the trial court shall execute findings of fact, conclusions of law, and such orders as the court may enter regarding the aforementioned issues and cause its findings and conclusions to be included in a supplemental clerk's record to be filed in this court no later than Monday, October 3, 2005. 



Per Curiam

Do not publish.